C/GI                                                                                            03/25/2022



               IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0569


                                           DA 21-0569
                                                                             FILED
                                                                             MAR 2 5 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
   IN THE MATTER OF G.M.P.,                                               State of Montana



   An Alleged Incapacitated Person.                                     ORDER




            M. R. App. P. 10(6) requires that parties filing documents with the Clerk of the
  Supreme Court shall use initials for individual parties in a proceeding under Title 72,
  Chapter 5, Part 3 (Guardians of Incapacitated Persons).
            The Court has determined there are numerous references to the names of the
  Appellant and Appellee throughout Appellee's brief filed March 24, 2022. Thus, the brief
  does not comply with the referenced rule.
  Therefore,
            IT IS ORDERED that within ten (10) days of the date of this Order the Appellee
  shall electronically file with the Clerk of this Court a revised brief containing the revisions
  necessary to comply with the specified Rule and that the Appellee shall serve copies of the
  revised brief on all parties of record; and
         IT IS FURTHER ORDERED that the times for any subsequent briefing contained
  in M. R. App. P. 13 shall run from the date of filing of the revised brief.
         The Clerk of this Court is directed to mail a true copy of this Order to all counsel of
  record.
         DATED this 25th day of March, 2022.
                                                            For the Court,




                                                                          Justice Jim Rice